Motion to Reinstate Appeal Granted, Memorandum Opinion filed November
1, 2016, Withdrawn, Appeal Reinstated, Order filed November 15, 2016




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00634-CV
                                   ____________

           MARATHON PETROLEUM COMPANY LP, Appellant

                                         V.

               CHERRY MOVING COMPANY, INC., Appellee


                    On Appeal from the 405th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 15-CV-1324

                                      ORDER

      On November 1, 2016, this court issued an opinion dismissing this appeal. On
November 3, 2016, appellant filed a motion to reinstate the appeal. The motion is
GRANTED.

      This court’s opinion filed November 1, 2016, is WITHDRAWN, and our
judgment of that date is VACATED. The appeal is ordered REINSTATED.
Appellant’s brief is due 30 days from the date of this order.
PER CURIAM